Citation Nr: 0804369	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-08 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a February 1972 rating decision that denied service 
connection for a left knee disability should be revised or 
reversed on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1971 to June 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that found that 
the February 1972 rating decision that denied service 
connection for a left knee disability was not clearly and 
unmistakably erroneous.  In June 2007 the veteran testified 
before the Board at a hearing that was held at the RO.

The veteran seeks to reopen his previously denied claim for 
service connection for a left knee disability.  The Board 
refers that matter to the RO for appropriate action.


FINDINGS OF FACT

1.  In a February 1972 rating decision, the RO denied 
entitlement to service connection for a left knee disability 
because there was no current diagnosis of a left knee 
disability.  The veteran was notified of that decision and he 
did not file an appeal.

2.  With respect to the February 1972 rating decision, the 
facts known at that time were before the adjudicators, the 
law then in effect was correctly applied, and the decision 
did not contain an undebatable error that was outcome 
determinative.


CONCLUSION OF LAW

The February 1972 rating decision that denied entitlement to 
service connection for a left knee disability was not clearly 
and unmistakably erroneous.  38 U.S.C.A. §§ 310 (1964 & Supp. 
V 1969); 7105 (West 2002); 38 C.F.R. §§ 3.303 (1964 & Supp. V 
1969); 3.104, 3.105 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

CUE in February 1972 rating decision that denied 
service connection for a left knee disability

The veteran argues that the February 1972 rating decision 
that denied service connection for a left knee disability was 
clearly and unmistakably erroneous.  In essence, he argues 
that the RO erroneously failed to consider in-service 
findings of a left knee injury, and failed to assist him in 
obtaining evidence necessary to establish entitlement to 
service connection.

Under the provisions of 38 C.F.R. § 3.105(a) (2007), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error (CUE).  
However, if the evidence establishes CUE, the prior decision 
will be reversed and amended.

A determination that a prior determination involved CUE 
involves the following three-prong test:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 
3 Vet. App. 310 (1992).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  Crippen v. Brown, 9 
Vet. App. 412 (1996).  Mere disagreement with how the RO 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A decision 
regarding CUE must be made on the basis of the law and 
evidence at the time of the decision at issue.  Porter v. 
Brown, 5 Vet. App. 233 (1993).

The veteran contends that the RO's failure to assist in the 
development of his claim in connection with the February 1972 
rating decision rendered that decision clearly and 
unmistakably erroneous.  Specifically, the veteran asserts 
that when he was unable to attend an appointment at which an 
X-ray of his left knee would have been taken, VA was 
obligated to reschedule the examination for a time when he 
was able to attend.  He asserts that had he undergone X-ray 
examination of the left knee in connection with his 1971 
claim, there would have been objective evidence of a left 
knee disability, entitling him to service connection.  
Generally, however, a failure in the duty to assist cannot 
give rise to CUE; nor does it result in grave procedural 
error so as to vitiate the finality of a prior, final 
decision.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  
Therefore, the veteran's argument based on a failure in the 
duty to assist is unavailing.

The veteran also argues that the RO failed to consider 
evidence of a left knee disability that was before VA at the 
time of the February 1972 rating decision.

At the time of the February 1972 RO decision, the record 
included the veteran's claim for benefits, his service 
medical records, and a January 1972 VA examination.

His service medical records show that in April 1971 he 
fractured his left lateral tibial plateau by falling down a 
flight of stairs.  His left leg was placed in a cast and he 
was placed on limited profile.  In May 1971, the veteran 
underwent medical board evaluation, as a result of which it 
was determined that he was unfit for military service, 
secondary to a personality disorder, immature type, with poor 
impulse control, anxiety, and depression.  Physical 
examination prior to his discharge from service showed a 
slight deformity of the left knee secondary to the fracture 
of the left tibial plateau.

Several months after separating from service, the veteran 
filed a claim for service connection for a left knee 
disability.  On VA examination in January 1972, the veteran 
reported a history of having fractured his left knee in a 
fall down a flight of stairs.  He stated that his left knee 
had been placed in a cast for four weeks.  He described 
currently experiencing swelling and stiffness of the left 
knee when it was cold, but stated that he presently 
experienced no difficulty walking as a result of his left 
knee.  Physical examination of the left knee revealed 
extension to 0 degrees and flexion to 140 degrees, or normal 
range of motion, and no instability or ligamentous laxity.  
The veteran was able to squat and bounce on his left knee 
without trouble.  There was no evidence of pain or swelling, 
and no apparent deformity noted.  X-ray examination of the 
left knee was not conducted.  A note on the report of 
examination indicates that the veteran refused to the take 
the X-rays.  The diagnosis was normal left knee with no 
apparent deformity noted on examination.

The law that was in effect in February 1972 stated that, for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease was incurred, or preexisting injury or 
disease was aggravated, compensation as provided in this 
subchapter, but no compensation shall be paid if the 
disability is a result of the veteran's own willful 
misconduct.  38 U.S.C. § 310 (1964 & Supp. V 1969).

The law also provided that, for the purposes of § 310, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C. § 311 (1964 & Supp. V 
1969).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (1971).

The regulations also stated that there are medical principles 
so universally recognized as to constitute fact (clear and 
unmistakable proof), and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  Consequently with notation or discovery during 
service of such residual conditions (scars; fibrosis of the 
lungs; atrophies following disease of the central or 
peripheral nervous system; healed fractures; absent, 
displaced or resected parts of organs; supernumerary parts; 
congenital malformations or hemorrhoidal tags or tabs, etc.) 
with no evidence of the pertinent antecedent active disease 
or injury during service the conclusion must be that they 
preexisted service.  Similarly, manifestation of lesions or 
symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish pre-service existence 
thereof.  Conditions of an infectious nature are to be 
considered with regard to the circumstances of the infection 
and if manifested in less than the respective incubation 
periods after reporting for duty, they will be held to have 
preexisted service.  38 C.F.R. § 3.303(c) (1971).

In a February 1972 rating decision, the RO denied service 
connection for a left knee disability.  The RO stated that 
records showed treatment for a fracture of the left knee in 
service, but that a post-service VA examination was negative.  
The RO reasoned that the veteran had fractured his left knee 
during service but that this injury had been acute and 
transitory and had resolved without residual disability.

After the February 1972 rating decision, the veteran sought 
to reopen the claim with additional medical evidence showing 
diagnoses of chondromalacia patella of the left knee.  
However, the post-February 1972 evidence was not part of the 
record at the time of the February 1972 rating decision.  
Therefore, it can have no bearing on the veteran's claim of 
CUE in the February 1972 rating decision.

On the basis of this evidence, the Board cannot conclude that 
the February 1972 RO decision was clearly and unmistakably 
erroneous.  While the service medical records demonstrate a 
fracture of the left knee, the January 1972 post-service 
examination did not diagnose any left knee disability or find 
any evidence of deformity.

The claim of CUE in the February 1972 rating decision 
essentially seeks to have the Board reweigh the evidence.  
However, the February 1972 RO decision considered the 
veteran's service medical records and post-service medical 
evidence in their entirety.  In fact, the February 1972 RO 
decision relied on evidence that all of the veteran's in-
service symptoms had resolved and that his condition had 
become asymptomatic.  The current CUE claim would have the 
Board reweigh that evidence and arrive at a different 
conclusion.  However, a CUE claim cannot succeed unless the 
error compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error. Fugo v. Brown, 6 Vet. App. 40 
(1993).  The present case does not compel that conclusion.

In sum, the Board concludes that the February 1972 rating 
decision that denied service connection for a left knee 
disability was not clearly and unmistakably erroneous.

Duties to Notify and Assist the Appellant

The notice and duty to assist provisions of the law and 
regulations  are not applicable to CUE claims.  Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001).  Therefore, 
discussion of the notice provisions in this case is not 
required.  38 U.S.C.A. §§ 5109A(a), 7111(a) (West 2002); 38 
C.F.R. §§ 20.1400-20.1411 (2007).



ORDER

The February 1972 rating decision was not clearly and 
unmistakably erroneous in denying service connection for a 
left knee disability.  The appeal is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


